DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“brake mechanism” in claims 1 - 6
“actuating member” in claims 1 - 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“10 includes a housing 11, a pair of pivot bars 12, a pair of brake pads 13, a pair of first connection wires CW1, and a wire coupler 14” (page 11) or “actuator” page 27
“ a bend fixing lever 75, first to third rotation- brake portions 76 to 78, and a second sprocket 79” Page 16
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0205937 to Arai.
Regarding claim 1, Arai discloses an endoscope (Fig. 1 – endoscope 1) comprising: 
a bendable tube (Fig. 1 - second bending section 7) that is bendable in at least one direction (Fig. 7); 
a flexible tube coupled to a proximal end side of the bendable tube (Fig. 1 - inserting section 2); 
an operating wire inserted inside the bendable tube and the flexible tube (Fig. 14 – operation wire 35 A to 35 D), the operating wire being configured to move axially to bend the bendable tube in the at least one direction (see [0086]- the bending operation wire 35 A or the bending operation wire 35 B is pulled. As a result, the first bending section 6 performs a bending motion in, e.g., up-and-down directions); 
an operating unit coupled to a proximal end side of the flexible tube (Fig. 1 - holding section 3), the operating unit being configured to receive a first user operation of moving the (Fig. 6 - bending operation knob 15; [0050] - When an operation is input using the bending operation knob 15… the first bending section 6 performs a bending motion in, e.g., up-and-down directions); 
a brake mechanism provided at a proximal end portion of the bendable tube (Fig. 14-holding case 13, first link 61 & second link 65, brake pad 98 A and brake pad 98 B, bending operation wires 35 A to 35 D, and plate-shaped member 39) , the brake mechanism being configured to regulate the movement of the operating wire in response to given power ([0096]- the movement of the movable bodies 87 A and 87 C along the longitudinal axis C is regulated); and 
an actuating member configured to receive a second user operation of actuating the brake mechanism (Fig. 14 - switching operation lever 47; four movable bodies 87 A to 87 D, and pulley 41 A, see [0090]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0205937 to Arai in further view of U.S.  Publication No. 2011/0065994 to Kudoh et al. (hereinafter "Kudoh").

Regarding claim 2, the claimed invention as discussed above concerning claim 1, further comprising:, wherein the brake mechanism includes a brake pad (Fig. 14 - brake pad 98 A and brake pad 98 B) but Arai does not expressly teach 
a brake wire configured to transfer power responsive to the second user operation to the actuating member, to the brake mechanism 
wherein the brake mechanism includes a brake pad configured to abut on the operating wire in response to the power transferred by the brake wire, to regulate the movement of the operating wire.
However, Kudoh teaches of an analogous endoscopic device including a brake wire configured to transfer power responsive to the second user operation to the actuating member, to the brake mechanism (see [0081]-...generate braking forces …via the wire member 61B; Fig. 11AA - wire members 61A and 61B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arai to include the brake wire of Kudoh.  It would have been advantageous to make the combination so that braking forces may be generated and manipulations can be furthermore improved ([0081] of Kudoh). 
Additionally, the embodiment of Fig. 23 of Arai teaches of a brake pad (Fig,23 – brake pads 126 A and 126 B) configured to abut on the operating wire in response to the power transferred by the brake wire (see [0120] - brake pad 126 B abuts on the movable bodies 113 B and 113 D) to regulate the movement of the operating wire (see [0120]- the regulating force from the brake pad 126 B enables the movable bodies 113 B and 113 D to be held between the brake pad 126 B and the columnar member 83 , and the movement of the movable bodies 113 B and 113 D along the longitudinal axis C is regulated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arai, as modified by Kudoh, to include the brake pad abutting on the operation wire, as seen above in the teaches of the embodiment of Fig. 23 of Arai. It would have been advantageous to make the combination in order to transmit input of an operation to the first bending section ([0110] of Arai).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0205937 to Arai.
Regarding claim 3, Arai discloses the claimed invention as discussed above concerning claim 1, but Arai does not expressly teach further comprising: a brake cable connected to the brake mechanism , the brake cable being configured to transmit electric power for actuation, to the brake mechanism in response to the second user operation to the actuating member, wherein the brake mechanism includes: a first actuator configured to be actuated in response to the electric power transmitted by the brake cable; and a brake pad configured to abut on the operating wire in response to the actuation of the first actuator, to regulate the movement of the operating wire.
However, the embodiment of Figure 32 of Arai teaches of an analogous endoscopic further comprising: a brake cable connected to the brake mechanism (Fig. 32- electrical signal line 167) , the brake cable being configured to transmit electric power for actuation ([0160]-The drive control section 165 is electrically connected to the actuator 166 through an electrical signal line 167), to the brake mechanism in response to the second user operation to the actuating Fig. 32- wireless remote controller 161), wherein the brake mechanism includes: a first actuator configured to be actuated in response to the electric power transmitted by the brake cable (Fig. 32 – actuator 166; see [0160]); and a brake pad ([0159]- brake pads 98 A and 98 B are provided in a holding case 13) configured to abut on the operating wire in response to the actuation of the first actuator, to regulate the movement of the operating wire (see [0161]- When the actuator 166 is controlled to be driven… a brake pad 98 A regulates movement of movable bodies 87 A and 87 C, and a brake pad 98 B regulates movement of movable bodies 87 B and 87 D) .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130205937 to Arai in further view of U.S. Publication No. US 2006/0161045 to Merril et al. (hereinafter "Merril").
Regarding claim 4, Arai discloses the claimed invention as discussed above concerning claim 1, and Arai further discloses brake pad configured to abut on the operating wire in response to the actuation of the actuator, to regulate the movement of the operating wire (see [0161]- When the actuator 166 is controlled to be driven… a brake pad 98 A regulates movement of movable bodies 87 A and 87 C, and a brake pad 98 B regulates movement of movable bodies 87 B and 87 D),
However, Merril teaches of an analogous endoscopic device including a hydropneumatic supply tube (See Examiner’s annotated Fig. 3) connected to the brake mechanism (see [0025]; Fig. 3 – actuator 12), the hydropneumatic supply tube being configured to supply fluid pressure for actuation to the brake mechanism in response to the second user operation to the actuating member (see[0025]-  Actuator 12 can also be a…fluid brake), wherein the brake mechanism includes: a second actuator configured to be actuated in response to the fluid pressure from the hydropneumatic supply tube  (see[0025]-  Actuator 12 can also be a…fluid brake… which causes a controllable resistance to motion of the tool 4 based on control signals from control unit 24. Multiple actuators 12 may also be used, of same or differing types.)

    PNG
    media_image1.png
    480
    540
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arai to include the hydropneumatic ([0025 of Merril).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130205937 to Arai in further view of JP 06105801 A to Ikeda et al. (hereinafter "Ikeda").
Regarding claim 5,  Arai discloses the claimed invention as discussed above concerning claim 1, but Arai does not expressly teach wherein the bendable tube includes: a plurality of ring members coupled mutually along an insertion direction into a subject; and a plurality of pins coupling the plurality of ring members mutually, the ring members adjacent to each other pivot relatively around the pins such that the plurality of ring members bends in the at least one direction, and the brake mechanism is provided on a proximal end side of a pin located closest to a proximal end side of the plurality of pins.
However, Ideka teaches of an analogous endoscopic device wherein the bendable tube (Fig. 4; [0001]- a flexible tube as the insertion portion of the endoscope) includes: a plurality of ring members coupled mutually along an insertion direction into a subject (Fig. 4-bending piece 2); and a plurality of pins coupling the plurality of ring members mutually (Fig. 1 - connecting pin 2a) the ring members adjacent to each other pivot relatively around the pins such that the plurality of ring members bends in the at least one direction (Fig. 4-[0001]- each bending piece to rotate slightly about the connecting pin), and a proximal end side of a pin located closest to a proximal end side of the plurality of pins (Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arai to include the plurality of ring ([0001 ] of Ideka).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0205937 to Arai in further view of U.S. Publication No. 2012/0265057 to Nishina et al. (hereinafter Nishina).
Regarding claim 6, Arai discloses the claimed invention as discussed above concerning claim 1, and Arai further discloses wherein the operating wire includes a first operating wire configured to move axially to bend the bendable tube (Fig. 14 – operation wire 35 A to 35 D), and the brake mechanism regulates the movement of the first operating wire (see [0096]- the movement of the movable bodies 87 A and 87 C along the longitudinal axis C is regulated), but Arai dos not expressly teach further comprising a convex ultrasound probe provided on a distal end side with respect to the bendable tube, the convex ultrasound probe being configured to transmit and receive ultrasound, wherein the operating wire includes a first operating wire configured to move axially to bend the bendable tube toward a transmission side of the ultrasound from the ultrasound probe.
However, Nishina teaches of an analogous endoscopic device further comprising a convex ultrasound probe provided on a distal end side with respect to the bendable tube (Fig. 2 - ultrasound transducer 30), the convex ultrasound probe being configured to transmit and receive ultrasound ([0055]- the ultrasound transducer 30 transmitting and receiving an ultrasound with switching the respective ultrasound elements), configured to move axially to bend the bendable tube toward a transmission side of the ultrasound from the ultrasound probe ([0052]- The bending portion 21 b is configured so as to bend actively in up and down, right and left directions, for example, by an operation of the bending operation knobs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arai to include the convex ultrasound probe of Nishina. It would have been advantageous to make the combination in order to pathologically diagnose a legion ([0005] of Nishina).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795